MEMORANDUM **
Jose Octavio Navidad-Camacho appeals from the 57-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a) and enhanced by 8 U.S.C. § 1326(b)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Navidad-Camacho contends that the district court erred by failing to individualize his sentence according to the statutory factors and by focusing to an inordinate degree on the advisory Sentencing Guidelines. This contention is not supported by the record.
Navidad-Camacho also contends that his sentence is unreasonable because it is greater than necessary under 18 U.S.C. § 3553(a). We conclude that Navidad-Camacho’s sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.